Kiley, J.:
The award in this ease is based upon the reports of physicians and eye specialists; no evidence was produced and no report or finding on whether the vision of eye could be corrected advantageously by use of glasses. One report gives loss of vision at fifty per cent, another at ninety per cent. The award was for total loss. On account of the unsatisfactory state of the record, the award should be set aside and the matter remitted to the Commission for further consideration. - All concur. Award reversed and matter remitted to the Commission.